NAREIT Institutional Investor Forum June 2 •15-Year Track Record –Exclusively Multifamily –Top-Tier Returns to Shareholders –Value Investor, Strong Operator –Stable Leadership •High Quality Portfolio –144 Communities; 42,252 Units –Younger Portfolio than Sector Average •Diversified in High Growth Region –Focus on High Growth Sunbelt Region –Primary/Secondary Market Strategy –Proven More Recession-Resistance •Strong Balance Sheet –Debt/Gross Assets 50% –Refinancing Covered Out to 2011 –Strong Dividend Pay-Out Ratio –Strong Interest Coverage Ratio –Capacity to Pursue Opportunities Talus Ranch, Phoenix, AZ Providence at Brier Creek, Raleigh, NC Strong Public Company Platform 3 Out-Performing Sector MAA compounded annual FFO growth has been 3.5% versus the sector average of 0.9% Steady FFO growth has generated healthy growth in AFFO (FFO minus recurring capital expenditures); resulting in one of the top-tier dividend pay-out ratios and balance sheets. 4 Edge at Lyon’s Gate, Phoenix, AZ Eagle Ridge, Birmingham, AL Record First Quarter •FFO of $1.01, up 5% fromQ1 2008, and a record •Physical occupancy endedQ1 at 95.5%, up from 93.5%at year end •Same store NOI was down1.1% on weaker pricing, butbetter than planned •Resident turnover declined7%, move-outs to homebuying declined 31% •Record Fixed ChargeCoverage at 2.77 5 Source:Witten Advisors, Presentation at NMHC Research Forum, March 31, 2009, “Update on the Apartment Markets:The Macro View,” Source - U.S. Bureau of Labor Statistics, forecast by Witten Advisors. For informational purposes only. Do not use or disclose this information for any purpose other than within the context of this presentation. Outlook for Apartment Leasing 6 Source:Witten Advisors, Presentation at NMHC Research Forum, March 31, 2009, “Update on the Apartment Markets:The Macro View,” Source - U.S. Bureau of Labor Statistics, forecast by Witten Advisors. For informational purposes only. Do not use or disclose this information for any purpose other than within the context of this presentation. Outlook for Apartment Leasing 7 • Current Homeownership Rate 67.5% • Every 1% Decline 1.1 million renter households Source:Raymond James & Associates, Inc., U.S.
